332 S.W.3d 931 (2011)
Darren J. SALAMONE, Petitioner/Appellant,
v.
DIRECTOR OF REVENUE, State of Missouri, Respondent/Respondent.
No. ED 94636.
Missouri Court of Appeals, Eastern District, Division Two.
March 8, 2011.
John F. Newsham, St. Louis, MO, for Petitioner/Appellant.
Andrew J. Zellers, Jefferson City, MO, for Respondent/Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Darren J. Salamone (hereinafter, "Driver") appeals from the trial court's judgment affirming the suspension of his driving privileges by the Director of Revenue (hereinafter, "the Director"). Driver argues there was no competent, credible evidence presented at trial demonstrating he was driving a motor vehicle for use on a Missouri highway.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).